DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/446,215, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for all claims of this application.  Specifically it does not support displaying values of the flight itineraries based on the monetary price and merchandising information/characteristic as recited in the independent claims.  The priority date for the claims is January 10, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the characteristic" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The dependent claims inherit the rejections of their respective base claims and, as such, are rejected for the same reasons. 
Claims 19-20 recite the limitation "the merchandising information."  There is insufficient antecedent basis for this limitation in the claim.  

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot 

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-20, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including searching for flight itineraries; obtaining 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information for the travel planning behaviors of persons and structuring related transactional/commercial relationships with transit service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  It also recites limitations that qualify as mental processes—i.e., a traveler or travel agent evaluating flight data including monetary prices and merchandising information/characteristics of the flights, and making judgments on values for multiple flight itineraries based on the monetary price of the flight itinerary and the merchandising information/characteristic associated with of the flight itinerary   "As a general rule, the collection, organization, and display of two sets of information on a generic display device is abstract."  Trading Technologies Int'l. v. IBG, LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019) (citations and quotations marks omitted).
It shares similarities with other abstract ideas held to be non-statutory by the courts (see Versata Development Group, Inc. v. SAP America, Inc., 793 F.3d 1306 (Fed. Cir. 2015)—determining a price using organizational and product group hierarchies, similar because at another level of abstraction the claims could be characterized as determining a flight value using monetary prices and merchandising/characteristic information; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results, similar because at another level of abstraction the claims could be characterized as a process of gathering and analyzing information of flight values, then displaying the results).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract 
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment (e.g., computers and the Internet) in which to carry out the judicial exception (searching using Global Distribution System (GDS) protocols for airlines configured to participate in GDS network; obtaining data using New Distribution Capability (NDC) data transmission standards, Application Program Interface (API) protocols, or websites—all recited at a high level of generality).  These elements also can be characterized as performing extra-solution data gathering activities (See MPEP 2106.05(g)).  They merely recite using computers as a tool to retrieve data (a generic computer function) via the Internet.  
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements searching using Global Distribution System (GDS) protocols for airlines configured to participate in GDS network; obtaining data using New Distribution Capability (NDC) data transmission standards, Application Program Interface (API) protocols, or websites—see Specification ¶¶ 0114 describing these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements).  The Specification further describes GDSs as commercial products already available at the time of invention on the marketplace (¶ 0138—"Amadeus GDS, Sabre GDS, and Travelport GDS"), that date back to the "early days of computerized reservations" (¶ 0138).  The Specification also notes that at the time of invention, "many airlines have started to sell directly to their wholesale and retail customers, such as using API or websites." ¶ 0138.  With respect to NDC, this is a well-known open XML standard used across the industry.  See IATA, News Brief: Industry Group Adopts Foundation Standard for New Distribution Capability, Oct. 19, 2012 (Reference U of the attached PTO-892). 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., retrieving data from the Internet—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation to retrieve data via the Internet. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea without adding any new additional elements).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general link to technological environment, instructions to implement the abstract idea, and extra-solution data gathering as the independent claims.  Claim 2 adds the additional elements of generic databases, which merely serves to further limit the general link to a particular technological environment. 
Dependent Claims Step 2B:
The dependent claims merely use the same general technological environment and instructions to implement the abstract idea.  Although they add the elements identified in 2A above (databases in claim 2), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known elements for the same reasons presented with respect to the elements in the independent claims above (see ¶ 0182 describing the databases at a high level of generality).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jafri, U.S. Pat. Pub. No.  2016/0378874 (Citation A7 of the IDS filed 3/4/2021).
As per claim 1, Jafri teaches a method comprising: searching for flight itineraries (¶ 0047), wherein the search comprises using at least Global Distribution System (GDS) protocols for airlines configured to participate in GDS network (¶¶ 0043, 53); obtaining monetary prices of the flight itineraries (¶ 0052); obtaining merchandising information for multiple flight itineraries of the flight itineraries, wherein the obtaining process uses New Distribution Capability (NDC) data transmission standards, Application Program Interface (API) protocols, or websites (¶¶ 0035, 46); and displaying values of the multiple flight itineraries, wherein a value of a flight itinerary of the values of the multiple 
As per claim 2, Jafri teaches claim 1 as above.  Jafri further teaches searching using the GDS protocols comprises searching databases of the airlines participating in GDS network using the GDS protocols to obtain the flight itineraries meeting a user request (¶¶ 0043, 53).
As per claim 3, Jafri teaches claim 1 as above.  Jafri further teaches the search further comprises using New Distribution Capability (NDC) data transmission standards for airlines using the NDC data transmission standards, Application Program Interface (API) protocols for airlines using the API protocols, or websites for airlines having websites (¶¶ 0035, 46).
As per claim 4, Jafri teaches claim 1 as above.  Jafri further teaches the merchandising information comprises at least one of a characteristic of the flight itineraries (¶ 0046), information regarding available discounts or bonuses of the flight itineraries (¶ 0031), frequent flyer information, products offered by the airlines (¶ 0046).
As per claim 5, Jafri teaches claim 1 as above.  Jafri further teaches the merchandising information comprises a characteristic of the flight itineraries comprising seat information (¶ 0046), entertainment programs (¶ 0046), food menu, or safety record.
As per claim 6, Jafri teaches claim 1 as above.  Jafri further teaches the merchandising information comprises at least one of wifi availability (¶ 0037), airport lounge access (¶ 0037), early check in (¶ 0037), luggage information (¶ 0046), additional luggage, upgradable services or frequent flyer program availability.
As per claim 7, Jafri teaches claim 1 as above.  Jafri further teaches the merchandising information comprises characteristics of the multiple flight itineraries obtained using New Distribution Capability (NDC) standards for airlines using New Distribution Capability (NDC) standards (¶¶ 0035, 46).
As per claim 8, Jafri teaches claim 1 as above.  Jafri further teaches the merchandising information comprises characteristics of the multiple flight itineraries obtained using Application Programming Interfaces (APIs) protocols for airlines using 
As per claim 9, Jafri teaches claim 1 as above.  Jafri further teaches the merchandising information comprises promotional offerings of the airlines (¶ 0031).
As per claim 10, Jafri teaches claim 1 as above.  Jafri further teaches converting the merchandising information to a monetary value to determine the value of the flight itinerary, wherein the converting is based on a profile of a user requesting the flight itineraries (¶¶ 0139-41).
As per claim 11, Jafri teaches claim 1 as above.  Jafri further teaches the merchandising information are obtained based on a profile of a user requesting the flight itineraries, and wherein the profile is obtained based on actions of the user during previous flight purchasing (¶¶ 0145-47).
As per claim 12, Jafri teaches claim 1 as above.  Jafri further teaches negotiating regarding the merchandising information with airlines offering the flight itineraries (¶¶ 0103-04).
As per claim 13, Jafri teaches a method comprising: searching for flight itineraries (¶ 0047), wherein the searching comprises using at least Global Distribution System (GDS) protocols for airlines configured to participate in GDS network (¶¶ 0043, 53); obtaining merchandising information for multiple flight itineraries of the flight itineraries, wherein the obtaining process uses New Distribution Capability (NDC) data transmission standards, Application Program Interface (API) protocols, or websites (¶¶ 0035, 46); and displaying values of the one or more flight itineraries, wherein a value of each flight itinerary of the values of the one or more flight itineraries is based on monetary price of the each flight itinerary and the characteristic associated with of the each flight itinerary (¶¶ 0069, 139-41).
As per claim 14, Jafri teaches claim 13 as above.  Jafri further teaches the search further comprises using New Distribution Capability (NDC) data transmission standards for airlines using the NDC data transmission standards, Application Program Interface (API) protocols for airlines using the API protocols, or websites for airlines having websites (¶¶ 0035, 46).
As per claim 15, Jafri teaches claim 13 as above.  Jafri further teaches the merchandising information comprises offerings of the airlines (¶ 0031).
As per claim 16, Jafri teaches claim 13 as above.  Jafri further teaches the merchandising information are obtained based on a profile of a user requesting the flight itineraries, and wherein the profile is obtained based on actions of the user during previous flight purchasing (¶¶ 0145-47).
As per claim 17, Jafri teaches a method comprising: searching for flight itineraries (¶ 0047), wherein the searching comprises using at least Global Distribution System (GDS) protocols for airlines configured to participate in GDS network (¶¶ 0043, 53); obtaining at least a characteristic of one or more flight itineraries of the flight itineraries, wherein the obtaining process uses New Distribution Capability (NDC) data transmission standards, Application Program Interface (API) protocols, or websites (¶¶ 0035, 46); and displaying values of the one or more flight itineraries, wherein a value of each flight itinerary of the values of the one or more flight itineraries is based on monetary price of the each flight itinerary and the characteristic associated with of the each flight itinerary (¶¶ 0069, 139-41).
As per claim 18, Jafri teaches claim 17 as above.  Jafri further teaches the search further comprises using New Distribution Capability (NDC) data transmission standards for airlines using the NDC data transmission standards, Application Program Interface (API) protocols for airlines using the API protocols, or websites for airlines having websites (¶¶ 0035, 46).
As per claim 19, Jafri teaches claim 17 as above.  Jafri further teaches the merchandising information comprises at least one of a characteristic of the flight itineraries (¶ 0046), information regarding available discounts or bonuses of the flight itineraries (¶ 0031), frequent flyer information, or products offered by the airlines (¶ 0046).
As per claim 20, Jafri teaches claim 17 as above.  Jafri further teaches converting the merchandising information to a monetary value to determine the value of the flight itinerary, wherein the converting is based on a profile of a user requesting the flight itineraries (¶¶ 0139-41), and wherein the profile is obtained based on actions of the user during previous flight purchasing (¶¶ 0145-47).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,922,709. Although the claims at issue are not identical, they are not patentably distinct from each other because the recite the same concepts albeit slight differences in wording.  Moreover, the elements are all known in the art (see § 102 rejections above) and any differences would have been obvious to incorporate because it is a mere combination of elements in the art of travel planning systems and the results would have been predictable. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Iyengar, et al., U.S. Pat. No. 6,360,205 (Reference A of the attached PTO-892) relates to merchandising platform for airline industries. 
Cunningham, Travel Agents Access to Airline Fares, 2002, available at https://govinfo.library.unt.edu/ncecic/studies/travel_agents.pdf (Reference V of the attached PTO-892) relates to merchandising platform for airline industries.
Sanchez, et al., A Web Integration Framework for Cheap Flight Fares, Proceedings of the 13th International Conference on Web Information Systems and Technologies (WEBIST 2017), pgs. 260-267 (Reference W of the attached PTO-892) relates to merchandising platform for airline industries.
Cikánek, Summarizing and comparative analyses of on-line air ticket distribution channels, Thesis, Masaryk University, Jan. 2012 (Reference X of the attached PTO-892) relates to merchandising platform for airline industries.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628